                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 In the Matter of:                                   In Bankruptcy:

 TERRILL DAYQUINNE FORD                              Case No. 18-50508-mlo
                                                     Chapter 7
                                                     Hon. Maria L. Oxholm
       Debtor


                   STIPULATION RE:
      ENTRY OF ORDER FOR SECOND EXTENSION OF
 DEADLINE TO FILE COMPLAINT OBJECTING TO DISCHARGE.

       Trustee K. Jin Lim and Terrell Dayquinne Ford (“Debtor”), by and

 through their respective undersigned counsel, do hereby stipulate to entry of

 an order for second extension of deadline to file a complaint objecting to

 discharge.

 AGREED:

 /s/ Peter F. Schneider                        /s/Walter A. Metzen (w/consent)
 Peter F. Schneider (P-75256)                  Walter A. Metzen (P-49779)
 Attorney for Trustee                          Attorney for Debtor
 645 Griswold; Suite 3900                      645 Griswold St Ste 3156
 Detroit, MI 48226                             Detroit, MI 48226
 (313) 237-0850                                (313) 962-4656
 pete@detlegal.com                             detroitbankruptcylawyer@gmail.com
 Dated: December 5, 2018                       Dated: December 5, 2018




18-50508-mlo    Doc 20   Filed 12/05/18   Entered 12/05/18 10:28:06   Page 1 of 2
                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 In the Matter of:                                   In Bankruptcy:

 TERRILL DAYQUINNE FORD                              Case No. 18-50508-mlo
                                                     Chapter 7
                                                     Hon. Maria L. Oxholm
       Debtor


     STIPULATED ORDER FOR SECOND EXTENSION OF
 DEADLINE TO FILE COMPLAINT OBJECTING TO DISCHARGE

       By stipulation between Trustee K. Jin Lim and Debtor Terrill

 Dayquinne Ford,

       IT IS HEREBY ORDERED that the deadline to file a complaint

 objecting to Debtor’s discharge is extended to January 4, 2019 as to case

 trustee and the Office of the United States Trustee only.




18-50508-mlo    Doc 20   Filed 12/05/18   Entered 12/05/18 10:28:06   Page 2 of 2
